DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
PGPub [0005]: “tissue0” appears to be a typographical error, and should be corrected to recite “tissue”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the first axis, second axis" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted as “wherein the first magnetic coil sensor having a first axis, and the second magnetic coil sensor having a second axis, are substantially coaxial with the longitudinal axis”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-tal et al. (US 20180344202 A1. hereinafter "Bar-tal") in view of Mariappan et al. (US 20220226046 A1, hereinafter "Mariappan").

	Regarding claim 1, Bar-tal discloses a medical system, comprising:
generator coils configured to generate respective magnetic fields having respective different frequencies in a region of a body part of a living subject (each radiator comprising three orthogonal coils which radiate respective magnetic fields at different frequencies [0053]; Alternatively, probe 22 may be used, mutatis mutandis, for other therapeutic and/or diagnostic purposes in the heart or in other body organs [0047]); 
a catheter configured to be inserted into the body part of the living subject, and comprising a distal end (catheter [0018]; medical probe 22 having a proximal end 23 and a distal end 26 [0046]; balloon 34 is fixed to distal end 26 [0056]) which includes magnetic coil sensors configured to output electrical signals in response to the respective magnetic fields (balloon 34 is formed from a biocompatible flexible plastic material 62, and the material is fixed to a plurality of generally similar flexible splines 64A, 64B, . . . 64H.  [0057]; Splines 64 typically comprise other elements, such as sensors... location sensors, typically coils, which provide signals in response to magnetic fields from radiators 27 traversing the sensors [0061]) , and including a first magnetic coil sensor having a first axis and a second magnetic coil sensor having a second axis (each magnetic coil sensor inherently has its own axis, further, each individual spline has its own magnetic coil sensor), the magnetic coil sensors being disposed on the distal end with the first axis being substantially parallel with the second axis (flexible splines 64A, 64B, . . . 64H.  [0057] ; splines are substantially parallel as seen in fig. 2A-2C) and
processing circuitry configured to (processor [0027]):
receive the electrical signals from the magnetic coil sensors (A processor receives voltages induced on the splines via the conductors, the voltages being induced on the splines by an alternating magnetic field traversing the volume encompassed by the splines. The processor calculates a position and an orientation of the volume in response to the received voltages [0045])
select at least one of the magnetic fields having a magnetic field gradient defined by at least one of the received electrical signals (The signals from the splines may be used on their own, or together with other location sensors incorporated in the catheter, to provide the location of a volume encompassed by the splines of the catheter [0043]; this implicitly allows for the use of one signal from one of the received electrical signals from the spline rather than all of the signals received)
Bar-tal discloses computing a dimension of the distal end (the voltages being induced on the splines by an alternating magnetic field traversing the volume encompassed by the splines. The processor calculates a position and an orientation of the volume in response to the received voltages [0045]), but does not teach compute a difference between magnetic field magnitudes of the at least one selected magnetic field detected by the first magnetic coil sensor and the second magnetic coil sensor based on the received electrical signals; which is a function of a distance between the magnetic coil sensors, based on the computed difference between the magnetic field magnitudes of the at least one selected magnetic field and the magnetic field gradient of the at least one selected magnetic field.
	Mariappan is analogous to the instant application as it shares the classification of A61B18/1492 and A61B5/062, and discloses a magnetic-based catheter system ([0026))
	Mariappan teaches a medical system, comprising: 
processing circuitry configured to (array of functional elements is a basket array and the processor determines a shape of the basket array [0060]; the console 5000 includes one or more elements for generating a distribution (e.g. a field) on, within, and/or throughout the body, and elements for measuring one or more characteristics of the distribution… For example, the distribution can be a voltage, current, magnetic, electromagnetic (e.g., RF, microwave) [0329]):
compute a difference between magnetic field magnitudes of the at least one selected magnetic field (generate localization signals between catheter electrodes 1151 to create a field that can be used to estimate the distance between electrodes 1151 [0445]; each electrode is on separate splines 1157 as seen in fig.2 ) detected by the first magnetic coil sensor  and the second magnetic coil sensor based on the received electrical signals (electrodes 1151 can be located based on the determined location of magnetic sensors 1152 (e.g. the entire position and orientation of all elements of basket array 1150 could be estimated using the magnetic localization system [0308]) and
compute a dimension of the distal end (estimating the size and shape of the diagnostic catheter 1100 (e.g., the shape of basket 1150) during a procedure [0045]), which is a function of a distance between the magnetic coil sensors (generate localization signals between catheter electrodes 1151 to create a field that can be used to estimate the distance between electrodes 1151), based on the computed difference between the magnetic field magnitudes (local field constant [0446]) of the at least one selected magnetic field (field created through localization signals generated in between electrodes as disclosed in [0445]) and the magnetic field gradient of the at least one selected magnetic field (local field [0046]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Bar-tal to include computing a difference between magnetic field magnitudes of the at least one selected magnetic field detected by the first magnetic coil sensor and the second magnetic coil sensor based on the received electrical signals; and compute a dimension of the distal end, which is a function of a distance between the magnetic coil sensors, based on the computed difference between the magnetic field magnitudes of the at least one selected magnetic field and the magnetic field gradient of the at least one selected magnetic field, as taught by Mariappan, in order to improve localization accuracy during a procedure, as suggested by Mariappan (Also during a procedure, localization accuracy can be improved by better estimating the size and shape of the diagnostic catheter 1100 (e.g., the shape of basket 1150) during a procedure [0045]). 

	Regarding claim 2, Bar-tal in view of Mariappan as modified above teaches the claimed invention as discussed above. Bar-tal further teaches the system wherein the computed dimension is the distance between the magnetic coil sensors (Splines 64 typically comprise other elements, such as sensors… the other elements also comprise location sensors, typically coils, which provide signals in response to magnetic fields from radiators 27 traversing the sensors. Processor 46 may be configured to use such signals to find the location, i.e. the position and orientation, of the sensors [0061]; the voltages being induced on the splines by an alternating magnetic field traversing the volume encompassed by the splines. The processor calculates a position and an orientation of the volume in response to the received voltage [0045]; calculating the position/orientation of each sensor, and calculating volume would inherently require computing the distance between the magnetic sensors). 

Regarding claim 3, Bar-tal in view of Mariappan as modified above teaches the claimed invention as discussed above. Bar-tal further teaches system, wherein the computed dimension is a dimension of a shape of the distal end of the catheter (the voltages being induced on the splines by an alternating magnetic field traversing the volume encompassed by the splines. The processor calculates a position and an orientation of the volume in response to the received voltage [0045]; position, orientation, and volume of the of the catheter balloon are all related to the shape of the balloon/distal end of the catheter). 

Regarding claim 4, Bar-tal does not teach the system, wherein the processing circuitry is configured to compute the dimension of the distal end as a function of the computed difference between the magnetic field magnitudes of the at least one selected magnetic field divided by the magnetic field gradient of the at least one selected magnetic field. Mariappan, however, teaches the processing circuitry is configured to compute the dimension of the distal end as a function of the computed difference between the magnetic field magnitudes of the at least one selected magnetic field divided by the magnetic field gradient of the at least one selected magnetic field (array of functional elements is a basket array and the processor determines a shape of the basket array [0060]; the console 5000, includes one or more elements for generating a distribution (e.g. a field) on, within, and/or throughout the body, and elements for measuring one or more characteristics of the distribution. For example, the distribution can be a voltage, current, magnetic, electromagnetic (e.g., RF, microwave) … distribution is applied across and/or through a volume of the body, it encodes spatial information [0329]; the processor is inherently capable of computing the dimension of the distal end as a function of the computed difference between the magnetic field magnitudes of the at least one selected magnetic field divided by the magnetic field gradient of the at least one selected magnetic field). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Bar-tal to include the processing circuitry is configured to compute the dimension of the distal end as a function of the computed difference between the magnetic field magnitudes of the at least one selected magnetic field divided by the magnetic field gradient of the at least one selected magnetic field, as taught by Mariappan, in order to improve localization accuracy during a procedure, as suggested by Mariappan (Also during a procedure, localization accuracy can be improved by better estimating the size and shape of the diagnostic catheter 1100 (e.g., the shape of basket 1150) during a procedure [0045]). 

Regarding claim 5, Bar-tal does not teach the system, wherein: the at least one selected magnetic field includes one of the magnetic fields having a highest magnetic field gradient of the magnetic fields; and the processing circuitry is configured to compute the dimension of the distal end as a function of the computed difference between the magnetic field magnitudes of the at least one selected magnetic field and the highest magnetic field gradient. Mariappan, however, teaches The system wherein:
the at least one selected magnetic field includes one of the magnetic fields having a highest magnetic field gradient of the magnetic fields (When the distribution is applied across and/or through a volume of the body, it encodes spatial information. That is, as the distribution varies as a function of position, various characteristics (e.g. values, rate of change, gradients, linearity, and/or orthogonality) of the distribution possess a relationship (e.g. a correspondence or mapped value) to spatial coordinates of the volume [0329]; inherently allow for calculation of magnetic field gradients, from which a gradient can be selected) and
the processing circuitry is configured to compute the dimension of the distal end as a function of the computed difference between the magnetic field magnitudes of the at least one selected magnetic field and the highest magnetic field gradient (array of functional elements is a basket array and the processor determines a shape of the basket array [0060]; the console 5000, includes one or more elements for generating a distribution (e.g. a field) on, within, and/or throughout the body, and elements for measuring one or more characteristics of the distribution. For example, the distribution can be a voltage, current, magnetic, electromagnetic (e.g., RF, microwave) … distribution is applied across and/or through a volume of the body, it encodes spatial information [0329]; the processor is inherently capable of computing the dimension of the distal end as a function of the computed difference between the magnetic field magnitudes of the at least one selected magnetic field and the highest magnetic field gradient).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Bar-tal to include the at least one selected magnetic field includes one of the magnetic fields having a highest magnetic field gradient of the magnetic fields; and the processing circuitry is configured to compute the dimension of the distal end as a function of the computed difference between the magnetic field magnitudes of the at least one selected magnetic field and the highest magnetic field gradient, as taught by Mariappan, in order to improve localization accuracy during a procedure, as suggested by Mariappan (Also during a procedure, localization accuracy can be improved by better estimating the size and shape of the diagnostic catheter 1100 (e.g., the shape of basket 1150) during a procedure [0045]). 

Regarding claim 6,  Bar-tal in view of Mariappan as modified above teaches the claimed invention as discussed above. Bar-tal further teaches system, wherein :
the catheter has a longitudinal axis (medical probe 22 having a proximal end 23 and a distal end 26, [0046]; catheter inherently has a longitudinal axis); and
the distal end of the catheter includes an expandable distal end assembly (a balloon 34, described in more detail with reference to FIGS. 2A, 2B, and 2C, affixed to distal end 26 of the medical probe [0048]; So that the balloon may be deflated and inflated, balloon 34 is formed from a biocompatible flexible plastic material 62 [0057])
the magnetic field sensors being configured to move with respect to each other along the longitudinal axis of the catheter as the expandable distal end assembly is expanded and collapsed ( splines 64 typically comprise other elements… the other elements also comprise location sensors, typically coils, which provide signals in response to magnetic fields from radiators 27 traversing the sensors [0061]; sensors placed along the flexible splines while the balloon expands/collapse would inherently cause the magnetic field sensors to be move with respect to each other)
when the expandable distal end assembly is collapsed the distance between the magnetic coil sensors increases (as the splines are flexible, and magnetic sensors are located along the flexible splines, the when the distal end assembly is collapsed the distance between the magnetic coil sensors would inherently increase).
and when the expandable distal end assembly is deployed the distance between the magnetic coil sensors decreases (as the splines are flexible, and magnetic sensors are located along the flexible splines, when the expandable distal end assembly is deployed the distance between the magnetic coil sensors would inherently decrease). 
 
Regarding claim 7,  Bar-tal in view of Mariappan as modified above teaches the claimed invention as discussed above. Bar-tal further teaches the system, wherein  the first axis, second axis, and the longitudinal axis are substantially coaxial (splines 64 typically comprise other elements… the other elements also comprise location sensors, typically coils, which provide signals in response to magnetic fields from radiators 27 traversing the sensors [0061]; balloon 34 is fixed to distal end 26, and the distal end defines a probe axis of symmetry 60 of the balloon [0056]; as the magnetic coils are attached to the splines, and the splines that are a part of the distal end have an axis of symmetry extending from the end of the catheter as seen in Fig. 2B with dashed line 60, all of the axes are inherently substantially coaxial). 

Regarding claim 8, Bar-tal in view of Mariappan as modified above teaches the claimed invention as discussed above. Bar-tal further teaches a system  wherein the expandable distal end assembly is a basket distal end assembly comprising a plurality of flexible strips and electrodes disposed on the flexible strips (balloon 34 is formed from a biocompatible flexible plastic material 62, and the material is fixed to a plurality of generally similar flexible splines 64A, 64B, . . . 64H.  [0057]; one or more of conductors 66 may be configured to perform multiple functions, such as being able to act as the electrodes [0065]; Each spline 64A, 64B, . . . 64H comprises a respective conductor 66A, 66B, . . . 66H [0063]). 

Regarding claim 9, Bar-tal in view of Mariappan as modified above teaches the claimed invention as discussed above. Bar-tal further teaches a system, further comprising a display (screen 56 [0093]) wherein the processing circuitry is configured to (processor may present on screen 56 [0093]):  
find a shape of the distal end assembly based on at least the computed dimension (using the position, orientation, and magnitude of volume 38 as determined above, the processor may present in step 90, on map 48 of the heart (FIG. 1), a virtual representation of the actual size of balloon 34 [0092]); and
render to the display a representation of the distal end assembly based on the found shape of the distal end assembly (using the position, orientation, and magnitude of volume 38 as determined above, the processor may present in step 90, on map 48 of the heart (FIG. 1), a virtual representation of the actual size of balloon 34 and the balloon's actual location relative to the structures of the heart [0092]).
	
	Regarding claim 10, Bar-tal does not teach system, wherein the computed dimension is the distance between the magnetic coil sensors, Mariappan, however, teaches the computed dimension is the distance between the magnetic coil sensors (console 5000, includes one or more elements for generating a distribution (e.g. a field) on, within, and/or throughout the body, and elements for measuring one or more characteristics of the distribution… the distribution can be a voltage, current, magnetic, electromagnetic… That is, as the distribution varies as a function of position, various characteristics (e.g. values, rate of change, gradients, linearity, and/or orthogonality) of the distribution possess a relationship (e.g. a correspondence or mapped value) to spatial coordinates of the volume… [0329]; to generate localization signals between catheter electrodes 1151 to create a field that can be used to estimate the distance between electrodes 1151, the local field constant, and the distance from the cardiac wall [0555]; electrodes are inherently used as magnetic coil sensors, and distance between each are calculated).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Bar-tal to include the at least one selected magnetic field includes one of the magnetic fields having a highest magnetic field gradient of the magnetic fields; and the processing circuitry is configured to compute the dimension of the distal end as a function of the computed difference between the magnetic field magnitudes of the at least one selected magnetic field and the highest magnetic field gradient, as taught by Mariappan, in order to improve localization accuracy during a procedure, as suggested by Mariappan (Also during a procedure, localization accuracy can be improved by better estimating the size and shape of the diagnostic catheter 1100 (e.g., the shape of basket 1150) during a procedure [0045]). 
	
	Regarding claim 11, Bar-tal in view of Mariappan as modified above teaches the claimed invention as discussed above. Bar-tal further teaches the system, wherein the processing circuitry is configured to: compute a relative orientation between the first axis of the first magnetic coil sensor and the second axis of the second magnetic coil sensor (the voltages being induced on the splines by an alternating magnetic field traversing the volume encompassed by the splines. The processor calculates a position and an orientation of the volume in response to the received voltages [0045]); and estimate a shape of the distal end assembly based on the computed relative orientation (The signals from the splines may be used on their own, or together with other location sensors incorporated in the catheter, to provide the location of a volume encompassed by the splines of the catheter [0043]; volume, position, and orientation all inherently contribute to the shape of the distal end assembly).

	Regarding claim 12, Bar-tal teaches a medical method, comprising:
generating magnetic fields having respective different frequencies in a region of a body part of a living subject (each radiator comprising three orthogonal coils which radiate respective magnetic fields at different frequencies [0053]; Alternatively, probe 22 may be used, mutatis mutandis, for other therapeutic and/or diagnostic purposes in the heart or in other body organs [0047]);
inserting a catheter into the body part of the living subject (catheter [0018]);
detecting respective ones of the magnetic fields with magnetic coil sensors (balloon 34 is formed from a biocompatible flexible plastic material 62, and the material is fixed to a plurality of generally similar flexible splines 64A, 64B, . . . 64H.  [0057]; Splines 64 typically comprise other elements, such as sensors... location sensors, typically coils, which provide signals in response to magnetic fields from radiators 27 traversing the sensors [0061]) with substantially parallel axes disposed on a distal end of the catheter outputting electrical signals as a function of respective magnetic fields((flexible splines 64A, 64B, . . . 64H.  [0057] ; splines are substantially parallel as seen in fig. 2A-2C); 
and receiving respective electrical signals from the magnetic coil sensors (A processor receives voltages induced on the splines via the conductors, the voltages being induced on the splines by an alternating magnetic field traversing the volume encompassed by the splines [0045]);
Bar-tal, however, does not teach, selecting at least one of the magnetic fields having a magnetic field gradient as a function of at least one of the received electrical signals; computing a difference between magnetic field magnitudes of the at least one selected magnetic field detected by a first one of the magnetic coil sensors and a second one of the magnetic coil sensors as a function of the received electrical signals; and computing a dimension of the distal end, which is a function of a distance between the magnetic coil sensors, based on the computed difference between the magnetic field magnitudes of the at least one selected magnetic field and the magnetic field gradient of the at least one selected magnetic field. Mariappan is analogous to the instant application as it shares the classification of A61B18/1492 and A61B5/062, and discloses a magnetic-based catheter system ([0026])
Mariappan, however, teaches a medical method comprising:  
selecting at least one of the magnetic fields having a magnetic field gradient as a function of at least one of the received electrical signals (array of functional elements is a basket array and the processor determines a shape of the basket array [0060]; the console 5000 includes one or more elements for generating a distribution (e.g. a field) on, within, and/or throughout the body, and elements for measuring one or more characteristics of the distribution… For example, the distribution can be a voltage, current, magnetic, electromagnetic (e.g., RF, microwave) [0329]; When the distribution is applied across and/or through a volume of the body, it encodes spatial information. That is, as the distribution varies as a function of position, various characteristics (e.g. values, rate of change, gradients…)[0329]; inherently allows for selection/calculation of magnetic field gradient)
computing a difference between magnetic field magnitudes of the at least one selected magnetic field detected by a first one of the magnetic coil sensors and a second one of the magnetic coil sensors as a function of the received electrical signals (generate localization signals between catheter electrodes 1151 to create a field that can be used to estimate the distance between electrodes 1151 [0445]; (electrodes 1151 can be located based on the determined location of magnetic sensors 1152 (e.g. the entire position and orientation of all elements of basket array 1150 could be estimated using the magnetic localization system [0308]) and
computing a dimension of the distal end (estimating the size and shape of the diagnostic catheter 1100 (e.g., the shape of basket 1150) during a procedure [0045]), which is a function of a distance between the magnetic coil sensors (signals (electrodes 1151 can be located based on the determined location of magnetic sensors 1152 (e.g. the entire position and orientation of all elements of basket array 1150 could be estimated using the magnetic localization system [0308]), based on the computed difference between the magnetic field magnitudes of the at least one selected magnetic field and the magnetic field gradient of the at least one selected magnetic field (When the distribution is applied across and/or through a volume of the body, it encodes spatial information. That is, as the distribution varies as a function of position, various characteristics (e.g. values, rate of change, gradients…)[0329]; inherently allows for calculation dimensions of the distal end utilizing distribution of electromagnetic/magnetic field). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Bar-tal to include selecting at least one of the magnetic fields having a magnetic field gradient as a function of at least one of the received electrical signals; computing a difference between magnetic field magnitudes of the at least one selected magnetic field detected by a first one of the magnetic coil sensors and a second one of the magnetic coil sensors as a function of the received electrical signals; and computing a dimension of the distal end, which is a function of a distance between the magnetic coil sensors, based on the computed difference between the magnetic field magnitudes of the at least one selected magnetic field and the magnetic field gradient of the at least one selected magnetic field, as taught by Mariappan, in order to improve localization accuracy during a procedure, as suggested by Mariappan (Also during a procedure, localization accuracy can be improved by better estimating the size and shape of the diagnostic catheter 1100 (e.g., the shape of basket 1150) during a procedure [0045]). 

Regarding claim 13, Bar-tal in view of Mariappan as modified above teaches the claimed invention as discussed above. Bar-tal further teaches the method, wherein the computed dimension is the distance between the magnetic coil sensors (Splines 64 typically comprise other elements, such as sensors… the other elements also comprise location sensors, typically coils, which provide signals in response to magnetic fields from radiators 27 traversing the sensors. Processor 46 may be configured to use such signals to find the location, i.e. the position and orientation, of the sensors [0061]; the voltages being induced on the splines by an alternating magnetic field traversing the volume encompassed by the splines. The processor calculates a position and an orientation of the volume in response to the received voltage [0045]; calculating the position/orientation of each sensor, and calculating volume would inherently require computing the distance between the magnetic sensors). 

Regarding claim 14, Bar-tal in view of Mariappan as modified above teaches the claimed invention as discussed above. Bar-tal further teaches the method, wherein the computed dimension is a dimension of a shape of the distal end of the catheter (the voltages being induced on the splines by an alternating magnetic field traversing the volume encompassed by the splines. The processor calculates a position and an orientation of the volume in response to the received voltage [0045]; position, orientation, and volume of the of the catheter balloon are all related to the shape of the balloon/distal end of the catheter).

Regarding claim 15, Bar-tal does not teach the method wherein the computing the dimension comprises computing the dimension of the distal end based on the computed difference between the magnetic field magnitudes of the at least one selected magnetic field divided by the magnetic field gradient of the at least one selected magnetic field (array of functional elements is a basket array and the processor determines a shape of the basket array [0060]; the console 5000, includes one or more elements for generating a distribution (e.g. a field) on, within, and/or throughout the body, and elements for measuring one or more characteristics of the distribution. For example, the distribution can be a voltage, current, magnetic, electromagnetic (e.g., RF, microwave) … distribution is applied across and/or through a volume of the body, it encodes spatial information [0329]; When the distribution is applied across and/or through a volume of the body, it encodes spatial information. That is, as the distribution varies as a function of position, various characteristics (e.g. values, rate of change, gradients…)[0329]; inherently allows for calculation utilizing the magnetic field gradients). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Bar-tal to include computing the dimension of the distal end based on the computed difference between the magnetic field magnitudes of the at least one selected magnetic field divided by the magnetic field gradient of the at least one selected magnetic field as taught by Mariappan, in order to improve localization accuracy during a procedure, as suggested by Mariappan (Also during a procedure, localization accuracy can be improved by better estimating the size and shape of the diagnostic catheter 1100 (e.g., the shape of basket 1150) during a procedure [0045]). 

Regarding claim 16, Bar-tal does not teach the method wherein: the at least one selected magnetic field includes one of the magnetic fields having a highest magnetic field gradient of the magnetic fields; and the computing the dimension comprises computing the dimension of the distal end based on the computed difference between the magnetic field magnitudes of the at least one selected magnetic field and the highest magnetic field gradient. Mariappan, however, teaches the method, wherein: 
the at least one selected magnetic field includes one of the magnetic fields having a highest magnetic field gradient of the magnetic fields (When the distribution is applied across and/or through a volume of the body, it encodes spatial information. That is, as the distribution varies as a function of position, various characteristics (e.g. values, rate of change, gradients, linearity, and/or orthogonality) of the distribution possess a relationship (e.g. a correspondence or mapped value) to spatial coordinates of the volume [0329]; inherently allows for calculation of magnetic field gradients, from which a gradient can be selected);
and the computing the dimension comprises computing the dimension of the distal end based on the computed difference between the magnetic field magnitudes of the at least one selected magnetic field and the highest magnetic field gradient (array of functional elements is a basket array and the processor determines a shape of the basket array [0060]; the console 5000, includes one or more elements for generating a distribution (e.g. a field) on, within, and/or throughout the body, and elements for measuring one or more characteristics of the distribution. For example, the distribution can be a voltage, current, magnetic, electromagnetic (e.g., RF, microwave) … distribution is applied across and/or through a volume of the body, it encodes spatial information [0329]; the processor is inherently capable of computing the dimension of the distal end as a function of the computed difference between the magnetic field magnitudes of the at least one selected magnetic field and the highest magnetic field gradient).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Bar-tal to include the at least one selected magnetic field includes one of the magnetic fields having a highest magnetic field gradient of the magnetic fields; and the computing the dimension comprises computing the dimension of the distal end based on the computed difference between the magnetic field magnitudes of the at least one selected magnetic field and the highest magnetic field gradient, as taught by Mariappan, in order to improve localization accuracy during a procedure, as suggested by Mariappan (Also during a procedure, localization accuracy can be improved by better estimating the size and shape of the diagnostic catheter 1100 (e.g., the shape of basket 1150) during a procedure [0045]).
	
	Regarding claim 17, Bar-tal in view of Mariappan as modified above teaches the claimed invention as discussed above. Bar-tal further teaches the method, further comprising moving the magnetic field sensors with respect to each other along a longitudinal axis of the catheter as an expandable distal end assembly of the catheter is expanded and collapsed (splines 64 typically comprise other elements… the other elements also comprise location sensors, typically coils, which provide signals in response to magnetic fields from radiators 27 traversing the sensors [0061]; sensors placed along the flexible splines while the balloon expands/collapse would inherently cause the magnetic field sensors to be move with respect to each other).

	Regarding claim 18, Bar-tal in view of Mariappan as modified above teaches the claimed invention as discussed above. Bar-tal further teaches the method wherein the first axis, second axis, and the longitudinal axis are substantially coaxial (splines 64 typically comprise other elements… the other elements also comprise location sensors, typically coils, which provide signals in response to magnetic fields from radiators 27 traversing the sensors [0061]; balloon 34 is fixed to distal end 26, and the distal end defines a probe axis of symmetry 60 of the balloon [0056]; as the magnetic coils are attached to the splines, and the splines that are a part of the distal end have an axis of symmetry extending from the end of the catheter as seen in Fig. 2B with dashed line 60, all of the axes are inherently substantially coaxial). 

	Regarding claim 19, Bar-tal in view of Mariappan as modified above teaches the claimed invention as discussed above. Bar-tal further teaches the method further comprising: finding a shape of the distal end assembly based on at least the computed dimension (using the position, orientation, and magnitude of volume 38 as determined above, the processor may present in step 90, on map 48 of the heart (FIG. 1), a virtual representation of the actual size of balloon 34 [0092]); and rendering to a display a representation of the distal end assembly based on the found shape of the distal end assembly (using the position, orientation, and magnitude of volume 38 as determined above, the processor may present in step 90, on map 48 of the heart (FIG. 1), a virtual representation of the actual size of balloon 34 and the balloon's actual location relative to the structures of the heart [0092]).

	Regarding claim 20, Bar-tal in view of Mariappan as modified above teaches the claimed invention as discussed above. Bar-tal further teaches the method, wherein the computed dimension is the distance between the magnetic coil sensors (Splines 64 typically comprise other elements, such as sensors… the other elements also comprise location sensors, typically coils, which provide signals in response to magnetic fields from radiators 27 traversing the sensors. Processor 46 may be configured to use such signals to find the location, i.e. the position and orientation, of the sensors [0061]; the voltages being induced on the splines by an alternating magnetic field traversing the volume encompassed by the splines. The processor calculates a position and an orientation of the volume in response to the received voltage [0045]; calculating the position/orientation of each sensor, and calculating volume would inherently require computing the distance between the magnetic sensors).

	Regarding claim 21, Bar-tal in view of Mariappan as modified above teaches the claimed invention as discussed above. Bar-tal further teaches the method, further comprising: computing a relative orientation between the first axis of the first magnetic coil sensor and the second axis of the second magnetic coil sensor (the voltages being induced on the splines by an alternating magnetic field traversing the volume encompassed by the splines. The processor calculates a position and an orientation of the volume in response to the received voltages [0045]); and estimating a shape of the distal end assembly based on the computed relative orientation (The signals from the splines may be used on their own, or together with other location sensors incorporated in the catheter, to provide the location of a volume encompassed by the splines of the catheter [0043]; volume, position, and orientation all inherently contribute to the shape of the distal end assembly). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Govari et al. (US 20180160936 A1), discloses “coils 62, which are disposed along the length of each spline 52 and output electrical signals in response to the magnetic fields applied by field generators 36.” ([0031]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793